Title: To Thomas Jefferson from Craven Peyton, 3 October 1801
From: Peyton, Craven
To: Jefferson, Thomas


Dear Sir
Shadwell 3d October 1801
from the Inclosd papars you will see how very fortunate you have been on balloting for the different Lots as they were laid of by the Commissioners. No 9. drawn by J L. Henderson most certainly includes the Mill seat. but in drawing no difference was made by the Commissioners, the House of Thorpe you will observe is likewise drawn. & leaves a ballance due the Legatees of £84.0.0. in laying of this Land no part of yours was interferd with as on a former survey. the instruments which you give me will not answer as deeds may be had but for your own safety have inclosd the instrument agreeable to request. As henderson is disappointed in getting the Mill seat I think he may be baught out. I wish you to say how far I may bid. there has been several applications for the Houses which are occupied by Thorp & Faris togethar with the four lots of Land, whatevar you wish done with them & will let me no by next mail I will do with pleasure, I am in hopes you will considar it so much more to your interest to improve the Mill seat at Milton in preference to this, that you will decline hear, the expence from this time would not amount to more than One third, you will please let me no how you approve of the proceedings.
I am with much Respt. Yr. Mst. Obt.
C Peyton
